Case 7:18-cv-06923-NSR-JCM Document 55-2 Filed 09/19/19 Page 1 of 1

THOMAS D. EUSTACE, Ph.D.
LICENSED PSYCHOLOGIST
7 Farese Way
Amawalk, NY 10501

(914) 245-0280 Fax (914) 962-4332

7 Farese Way 5 Tax ID# XX-XXXXXXX
Amawalk, NY 10501 . Psy.Lic # 005939-1
November 7, 2016

To Whom ft May Concern:

| have been seeing Mrs. Edwina Rance for individua! psychotherapy since October 7, 2015.

She has consulted me because of concerns, anxieties, and fears that are of such a nature that living
alone would increase those fears to an unacceptable and detrimental level.

it is my opinion that stability in her life is of great importance at this time.

Sincerely yours,

SNS —

Thomas D. Eustace, Ph.D.

 

TE000001

CGNEXDENILTAL MATERTAL.
